Frat Star Movie, LLC v Tebele (2019 NY Slip Op 05329)





Frat Star Movie, LLC v Tebele


2019 NY Slip Op 05329


Decided on July 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2019

Richter, J.P., Tom, Gesmer, Kern, Moulton, JJ.


9789 651496/17

[*1]Frat Star Movie, LLC, Plaintiff-Appellant,
vElliot Tebele, et al., Defendants-Respondents.


Leader Berkon Colao & Silverstein LLP, New York (Joseph G. Colao of counsel), for appellant.
Hinckley & Heisenberg LLP, New York (George R. Hinckley, Jr. of counsel), for respondents.

Order, Supreme Court, New York County (Gerald Lebovits, J.), entered on or about October 12, 2018, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendants demonstrated that they complied with the obligations of the parties' agreement, including the obligation to use their best efforts to provide marketing services for plaintiff's film through their social media. In opposition, plaintiff failed to raise an issue of fact as to whether defendants breached those obligations (see e.g. Ventur Group, LLC v Finnerty, 68 AD3d 638, 639 [1st Dept 2009]). The court also properly determined that, even if defendants had breached the agreement, plaintiff could not demonstrate lost profits resulting from the breach (see Kenford Co. v County of Erie, 67 NY2d 257, 261 [1986]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2019
CLERK